DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the indoor structure (claims 1-12); and an indoor environment (claim 10) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 11 includes the phrase “should be.” This is not a positive limitation and, as such, is considered vague and indefinite. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2020/0385868 (Szoucsek) in view of U.S. Patent Application Publication No. 2016/0040796 (Omesti). 
Re. claims 1, 8 and 12: Szoucsek discloses (currently amended) An indoor safety device for a liquefied fuel gas system, wherein the liquefied fuel gas system comprises at least one storage device storing liquefied fuel gas ([0020]); a vent member (16) arranged in fluid communication with the gas inside the storage device; and at least one safety valve (13) arranged to evacuate gas from the storage device when the pressure inside the storage device exceeds a predetermined first value , the indoor safety device comprising: a vent coupling (11); a pressure relief valve (12) configured to be arranged downstream of the vent coupling; and a conduit (21) for conveying gas, configured to be connected to the pressure relief valve, wherein the indoor safety device is configured to be removably connected to the liquefied fuel gas system by connecting the vent coupling to the vent member.  
Szoucsek does not particularly disclose a safety device that is configured to open when the pressure inside the storage device exceeds a predetermined second value, wherein the predetermined second value is lower than the predetermined first value. 
Omesti teaches a safety device that is configured to open when a second pressure value is lower than a first predetermined value. pressure (abstract, [0050], [0051]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the safety device disclosed by Szoucsek to include the safety valve of Omesti. One of ordinary skill in the art would have been motivated to make this modification because This would enable Szoucsek’s safety device to differentiate between different pressures that arise from different situations. 
Re. claim 2: Szoucsek discloses wherein the conduit (21) is configured to convey the released gas to an outside environment (22).  
Re. claim 3: Szoucsek inherently discloses a flexible hose in that the conduit (21) is able to bend when an engine hood (1), to which it is connected, is opened and/or closed. 
Re. claim 4: Szoucsek does not particularly disclose the predetermined values at which the safety device is actuated. However, it would have been obvious to one of ordinary skill in the art that liquefied fuel gas systems are designed to operate at certain pressures. Therefore, for example, when the liquefied fuel is hydrogen, the operational pressures would fall within predefined pressure parameters. 
Re. claim 6: Szoucsek further discloses a restrictor (14) configured to be arranged downstream of the vent coupling (11).  
Re. claim 7: Szoucsek discloses wherein the safety valve (13) is configured to allow manual opening of the valve. However, Szoucsek does not discloses where the relief valve (12) is configured to allow manual opening. It would have been obvious to a person having ordinary skill in the art to configure the safety relief valve so that it can be manually opened, as this would increase the operational safety of the valve should it become damaged or otherwise inoperative. 
Re. claim 10: Szoucsek discloses wherein the indoor safety device is connected to the storage device when the system is in an indoor environment ([0022]).  
Re. claim 11: Szoucsek further discloses a vent valve (12) arranged upstream of the vent member, wherein the vent valve (12) should be in an open position when the indoor safety device is used.  

Claim(s) 5 and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Szoucsek and Omesti as applied to claim(s) 1 and 8 above, and further in view of U.S. Patent Application Publication No. 2008/0297362 (Veenstra). 
Re. claims 5 and 9: Szoucsek as modified by Omestri discloses connections (Szoucsek, 11, 17) that are coupled to a valve device (Szoucsek, 4). However, the combination does not explicitly disclose the use of quick disconnect connections. 
Veenstra teaches the use of quick disconnects (21) that are connected to a valve management system (9). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified connections disclosed by Szoucsek to include the quick disconnects of Veenstra. One of ordinary skill in the art would have been motivated to make this modification because this would enable Szoucsek’s safety device to be connected to a vent member in an old and well-known manner. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
1.) U.S. Patent No. 1,112,681 (Crane), which discloses an exhaust gas conveyer. 
2.) U.S. Patent No. 1,679,705 (Baungärtel), which discloses a means for conveying exhaust gases from motor cars in garages. 
3.) U.S. Patent No. 2,993,344 (Reed), which discloses LPG transport loading. 
4.) U.S. Patent No. 4,723,573 (Burnett), which discloses a safety pressure relief system. 
5.) U.S. Patent No. 5,626,170 (Parker), which discloses a fluid changer apparatus. 
6.) U.S. Patent Application Publication No. 2005/0056338 (Hertzler et al.), which discloses a fluid control system. 
7.) U.S. Patent Application Publication No. 2009/0075135 (Nonobe), which discloses a fuel cell system. 
8.) U.S. Patent Application Publication No. 2010/0078244 (Pursifull), which discloses a CNG-fueled vehicle. 
9.) U.S. Patent Application Publication No. 2014/0158224 (Brown), which discloses a fuel supply arrangement. 
10.) U.S. Patent Application Publication No. 2017/0144535 (Sonderegger), which discloses a safety arrangement for a vehicle tank. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758. The examiner can normally be reached Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753